Beck, J.
1. The numerous exceptions to the charge of the court as set forth in the various grounds of the motion for a new trial fall within one of three classes, to wit: that the charge complained of was not authorized by the evidence, that it contained an expression of opinion upon the facts of the case, or that it was not adjusted to the evidence. But, after a careful examination of the evidence and of those portions of the charge complained of, the exceptions do not appear to' be well taken; although several minor inaccuracies in the statement of the law are apparent in some portions of the charge complained of.
2. The evidence was sufficient to authorize the verdict.

Judgment affirmed.


All the Justices concur.